TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-16-00281-CV



                                      Elicia Bailey, Appellant

                                                  v.

                                     Jeremy Gasaway, Appellee



          FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           NO. 10-3175-FC4, HONORABLE JOHN McMASTER, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               The Clerk of this Court filed appellant’s notice of appeal on April 26, 2016, and

the clerk and reporter’s records were due on June 6, 2016. On July 13, 2016, the Clerk of this

Court sent notice to appellant that the records were overdue and requested that appellant make

arrangement for payment and submit a status report on or before July 25, 2016. Appellant

responded to this Court’s request by letter, stating that she had made partial payments on the

records and that she planned to complete the payments by the end of August 2016. She also

requested an extension until the middle of September for the records to be filed with this Court.

               This Court orders that appellant’s deadline to pay for or make arrangements for the

records is September 30, 2016. No further extensions will be granted. Appellant is directed to

submit a status report with this Court by that date regarding this appeal. If appellant fails to do so,

this Court will dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).
              It is ordered August 29, 2016.


Before Chief Justice Rose, Justices Goodwin and Bourland




                                               2